Exhibit IAMGOLD CORPORATION MANAGEMENT INFORMATION CIRCULAR GENERAL PROXY INFORMATION Solicitation of Proxies The information contained in this management information circular (this “Circular”) is furnished in connection with the solicitation of proxies to be used at the annual meeting (the “Meeting”) of the shareholders of IAMGOLD Corporation (the “Corporation”) to be held at Toronto, Ontario on Thursday, May 15, 2008 at 3:00 p.m. (Toronto time), for the purposes set out in the accompanying notice of the Meeting (the “Notice of Meeting”). It is expected that the solicitation of proxies for the Meeting will be made primarily by mail however directors, officers and employees of the Corporation may also solicit proxies by telephone, telecopier or in person in respect of the Meeting.
